Citation Nr: 0727499	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  02-15 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for chronic 
dermatophytosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a rating in excess of 10 percent for 
chronic dermatophytosis.

In a November 2005 decision, the Board denied the veteran's 
claim.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).

Pursuant to a Joint Motion to Vacate and Remand, the Court, 
in a January 2007 Order, vacated the November 2005 decision 
and remanded the appeal to the Board. 


FINDING OF FACT

The veteran's skin disorder (chronic dermatophytosis of the 
feet) is manifested by constant itching and moisture.  It is 
not manifested by constant exudation or constant, extensive 
lesions, or marked disfigurement; nor does it involve at 
least 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas affected; nor has it required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total of six weeks or more, but 
not constantly, at any time since the grant of service 
connection.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no 
more, for a skin disorder (chronic dermatophytosis of the 
feet) have been met. 38 U.S.C.A. § 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.118, DCs 7806, 7813 (as in effect both prior to and 
as of Aug. 30, 2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The veteran has been diagnosed with dermatophytosis of the 
feet.  The RO rated this condition under DC 7813, which 
contemplates disability due to dermatophytosis, or tinea 
pedis.  38 C.F.R. § 4.118, DC 7813.  Given the nature of the 
veteran's disability, the Board finds that the rating 
criteria applied by the RO are appropriate.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 
(2006).  The Board can identify no more appropriate 
diagnostic code and the veteran has not identified one.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Accordingly, 
the Board will proceed with an analysis of the veteran's 
disability under this diagnostic code.

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  The 
Board will apply the version of the criteria which is more 
favorable to the veteran, subject to the effective date 
limitations set forth at VAOPGCPREC 3-2000 (Apr. 10, 2000), 
65 Fed. Reg. 33,421 (2000).  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

38 C.F.R. § 4.118, as in effect prior to August 30, 2002, 
directs that DCs 7807 through 7819 be rated as for eczema (DC 
7806), dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.

Under DC 7806, as in effect prior to effective August 30, 
2002, a 10 percent rating was warranted for a skin disorder 
with exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for a skin disorder with constant exudation or itching, or 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating was warranted for a skin disorder with 
systemic or nervous manifestations and ulceration, extensive 
exfoliation, or extensive crusting, or for a skin disorder 
that is exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 
(2002).

Under the revised provisions of DC 7806, as in effect from 
August 30, 2002, a 10 percent rating will be assigned where 
at least 5 percent, but less than 20 percent of the entire 
body or at least 5 percent, but less than 20 percent of 
exposed areas are affected or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2006).

Treatment records dated from February 2000 to April 2005 show 
that the veteran was prescribed hydrocortisone cream to 
control symptoms of itching for his skin disorder of the 
feet.  These records do not show constant exudation or 
constant, extensive lesions, or marked disfigurement.  Nor is 
there evidence that the skin disorder involves at least 20 to 
40 percent of the entire body, or 20 to 40 percent of exposed 
areas affected, or that it required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
of six weeks or more, but not constantly, at any time since 
the grant of service connection.

On VA examination in January 2002, the veteran reported a 
many year history of a fungal infection of the feet 
consisting of a rash in the webs of his toes.  He reported 
that he had been using a prescription lotion for itching that 
he described as constant.  He also reported that he had been 
changing his socks twice per day.  Otherwise, he had no other 
skin problems.  Physical examination revealed tinea pedis, 
mild maceration in the webs of his toes, and mild scaling of 
the feet on the plantar aspects.

In June 2003 testimony before the Board, the veteran reported 
that his feet itched constantly and that he changed his socks 
twice per day.

The veteran's skin disorder is localized to the feet.  It is 
generally well-concealed and has been determined to be non-
disfiguring.  However, the evidence reflects constant 
itching.  See Barr v. Nicholson, 2007 WL 1745833 (Vet. App. 
June 15, 2007) (veteran is competent to testify as to the 
continuity of symptomatology capable of lay observation).  
Accordingly, the Board finds that the veteran is entitled to 
an increased rating of 30 percent under the diagnostic 
criteria in effect prior to August 2002.  38 C.F.R. § 4.118, 
DC 7806 (2001).  With regard to whether the veteran is 
entitled to a rating in excess of 30 percent either under the 
older diagnostic criteria or the new, the Board finds that he 
is not.  There is no evidence of systemic or nervous 
manifestations and ulceration, extensive exfoliation, or 
extensive crusting, or a skin disorder that is exceptionally 
repugnant.  Similarly, the percentage of the veteran's 
affected skin is well under the 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas required for 
a rating in excess of 10 percent.  Additionally, as the 
veteran has never been treated with systemic therapy such as 
corticosteroids or other immunosuppressive drugs, he does not 
meet those criteria for a rating higher than 10 percent under 
the new diagnostic criteria.  38 C.F.R. § 4.118, DC 7806 
(2006).

The weight of the evidence demonstrates that the veteran's 
skin disorder warrants an increased rating of 30 percent but 
no higher.  The "benefit-of-the-doubt" rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2001, October 
2002, May 2004, and April 2005; a rating decision in February 
2002, and a statement of the case in September 2002.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2005 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating of 30 percent for chronic dermatophytosis 
is granted.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


